Citation Nr: 1015125	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-35 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma, including missing teeth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active during World War II, from 
October 1944 to May 1946.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board has since issued a decision in September 2009 
granting another claim the Veteran also had appealed - for 
service connection for skin cancer, but denying his claims 
for service connection for residuals of a bump on his head, 
headaches, and a low back disorder.  The Board remanded his 
remaining dental claim for further development, specifically, 
to provide notice to comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  And the remand and rating development team at 
the RO in Huntington, West Virginia, has since provided this 
Kent notice in December 2009.  

A closer review of the record, however, in retrospect, 
reveals that remand was not needed to provide this additional 
Kent notice since there has been no final and binding 
decision concerning this remaining dental claim.  The Board's 
September 2009 remand mistakenly indicated the Veteran had 
failed to file a timely notice of disagreement (NOD) after 
being notified of the August 2006 rating decision denying 
this claim.  But the Board now sees that he did in fact 
submit a timely NOD in June 2007.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201; see also Gallegos v. Gober, 283 F. 3d 1309 
(Fed. Cir. 2002) (an NOD need only consist of a written 
statement expressing disagreement with an RO decision; 
assuming the Veteran desires appellate review, meeting this 
requirement of § 20.201 is not an onerous task).  Thus, since 
that August 2006 rating decision is not final and binding on 
him, there was no need to submit new and material evidence to 
reopen this claim before adjudicating it on its underlying 
merits.  38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 
20.1103.  See also Myers v. Principi, 16 Vet App 228 (2002).  
So the Board sincerely apologizes for this unnecessary delay 
in adjudicating this claim.

In any event, because of the Veteran's age, the Board has 
advanced this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is no evidence the Veteran sustained dental trauma 
during his military service or that he has a dental 
disability involving impairment of his mandible, loss of a 
portion of his ramus, or loss of a portion of his maxilla.


CONCLUSION OF LAW

The Veteran's missing teeth are not due to dental trauma in 
service.  38 U.S.C.A. § 1110, 1712 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing applicable statutes, VA regulations, case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id., at 486.  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2006, prior to the RO's initial adjudication of his claim in 
August 2006, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  And, 
as already mentioned, an additional letter was sent in 
December 2009.  Although the second letter unnecessarily 
included information on how to reopen a previously denied 
claim, see Kent, supra, it also included relevant information 
concerning proper notice for a service-connection claim.  In 
essence, both letters notified the Veteran of the type of 
evidence and information needed to substantiate his claim, 
including apprising him of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
letters also included notice concerning the downstream 
disability rating and effective date elements of his claim.  
See Dingess, supra.  So VA has fulfilled its VCAA notice 
obligations.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) 
(indicating that, as the pleading party, it is the Veteran's 
burden, not VA's, to show there is a VCAA notice error and 
that it is prejudicial, meaning outcome determinative).



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has provided him an 
opportunity to identify and/or submit any VA or private 
dental records supporting his claim.  To date, however, he 
has not identified or submitted any such records.  In 
addition, since there is no evidence of any dental trauma in 
service, or of a current dental disability possibly related 
to any such trauma in service, there is no duty to obtain a 
medical examination and medical opinion in this case.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA or Court.

II.  Entitlement to Service Connection 
for Residuals of Dental Trauma, 
Including Missing Teeth

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection generally 
requires:  (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993); Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) 
(en banc) (holding that the Board is required to consider a 
Veteran's claim under all applicable provisions of law and 
regulation, irrespective of whether he specifically raises 
the applicable provision); see also Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).



The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. § 
17.161.

Under 38 C.F.R. § 3.381(b), the rating activity will consider 
each defective or missing tooth and each disease of the teeth 
and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service.  When applicable, the rating activity 
will determine whether the condition is due to combat or 
other in-service trauma, or whether the Veteran was interned 
as a prisoner of war (POW).

Further, as per 38 C.F.R. § 3.381(c), in determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:  (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service; (2) Teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service; (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service. However, new caries that 
developed 180 days or more after such a tooth was filled will 
be service-connected; (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service- 
connected if extraction was required after 180 days or more 
of active service; (5) Teeth noted at entry as non- 
restorable will not be service-connected, regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected, regardless of treatment during 
service.

In addition, 38 C.F.R. § 3.381(e) indicates specific dental 
conditions that will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.

VA compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if due to loss of the 
substance of the body of the maxilla or mandible (i.e., upper 
or lower jaw bone).

Otherwise, as explained, a Veteran may be entitled to service 
connection for dental conditions, including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, only for the purpose of 
receiving VA outpatient dental services and treatment, and 
only then if certain criteria are met.  38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.

There are various categories of eligibility for VA outpatient 
dental treatment, such as Veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for Veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other 


service trauma (Class II(a) eligibility); and those who were 
detained as a POW (Class II(b) and Class II(c) eligibility), 
etc.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this particular case at hand, however, the Veteran is only 
seeking VA compensation for a dental condition.  His claim 
involves two separate theories.  First, he maintains that, 
during boot camp, teeth numbered 18 and 19 were filled but 
then subsequently extracted on the following day.  And, 
indeed, his service treatment records show these two teeth 
were extracted in service.  In testimony during his July 2009 
hearing, he explained that a partial plate was made to 
compensate for these two missing teeth, but that a new tooth 
began to grow underneath the plate and eventually "pushed it 
out."  It appears he also believes this incoming tooth may 
have been part of a tooth that had been extracted during 
boot camp.  

Irrespective of whether he received this claimed dental 
treatment in service, VA's General Counsel has held that 
dental treatment of teeth during service, even extractions of 
this type at issue, does not constitute dental trauma.  
See VAOPGCPREC 5-97 (Jan. 22, 1997; corrected on February 25, 
1997).  The Board is bound by the precedent opinions of VA's 
General Counsel, as the Chief Legal Officer of the 
Department.  38 U.S.C.A. § 7104(c).  The significance of 
finding that a dental condition is due to service trauma is 
that a Veteran will be eligible for VA dental treatment for 
the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  
So as the precedent opinion of VA's General Counsel makes 
clear, service connection for compensation purposes may not 
be granted merely due to the need for treatment of teeth 
while on active duty, as that type of treatment in service 
was not tantamount to dental trauma.  



The Veteran also testified during his hearing that he had 
cracked a tooth during service, so the type of dental trauma 
contemplated, while onboard a boat that was being tossed 
around in a typhoon.  He explained that he had to keep a sock 
in his mouth to prevent his teeth from being knocked out 
while the boat was being tossed 75 feet, but that the sock 
did not prevent one back tooth from cracking.  He also said 
this was not discovered until much later when the tooth was 
eventually extracted, except for the root which remained and 
adhered to the jaw bone.  As previously pointed out, however, 
he has made no attempt to submit any dental records 
pertaining to this purported extraction.  Moreover, none of 
the dental records concerning his service support this 
allegation.  To the contrary, his service treatment records 
make no reference whatsoever to dental trauma or any 
associated residuals.  And comparing a dental record at the 
time of his enlistment in October 1944 with a dental record 
at the time of his separation in May 1946 reveals that only 
teeth numbers 18 and 19 were extracted, and not for reasons 
related to dental trauma.  In short, there simply is no 
indication he cracked a tooth in service, much less in the 
manner alleged.  His service treatment records, therefore, 
provide compelling evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

There also is no post-service medical evidence of any dental 
trauma or current disability involving the Veteran's jaw or 
teeth.  Indeed, he has failed to provide any dental records 
supporting his claim.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

And even were the Board to assume for the sake of argument 
that the Veteran has a jaw disorder as a result of the 
extraction of teeth 18 and 19 during service, he still would 
not meet the criteria for compensation for a dental 
condition, as there is no evidence involving impairment of 
the mandible, loss of a portion of the ramus, or loss of a 
portion of the maxilla.  In other words, as he does not have 
one of the dental disorders listed under 38 C.F.R. § 4.150, 
there is no basis to award compensation for a mere tooth 
extraction in service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation for dental trauma, including missing teeth.  And 
since the preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of 
this claim is denied.


ORDER

Service connection for residuals of dental trauma, including 
missing teeth, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


